Digitally signed by
                                                                            Reporter of
                                                                            Decisions
                                                                            Reason: I attest to
                        Illinois Official Reports                           the accuracy and
                                                                            integrity of this
                                                                            document
                               Appellate Court                              Date: 2016.01.11
                                                                            13:50:56 -06'00'



                   Friedman v. White, 2015 IL App (2d) 140942



Appellate Court    NEIL FRIEDMAN, MARK J. SCHACHT, ALAN CHERNOFF,
Caption            PETER VASELOPOULOS, and JEFFREY GOLDBERG,
                   Plaintiffs-Appellants, v. JESSE WHITE, Secretary of State,
                   Defendant-Appellee.



District & No.     Second District
                   Docket No. 2-14-0942



Filed              August 13, 2015
Rehearing denied   November 30, 2015


Decision Under     Appeal from the Circuit Court of Lake County, No. 14-L-187; the
Review             Hon. Margaret J. Mullen, Judge, presiding.



Judgment           Affirmed.



Counsel on         David A. Novoselsky, of Novoselsky Law Offices, P.C., of
Appeal             Waukegan, for appellants.

                   Lisa Madigan, Attorney General, of Chicago (Carolyn E. Shapiro,
                   Solicitor General, and Laura A. Ward, Assistant Attorney General, of
                   counsel), for appellee.



Panel              JUSTICE SPENCE delivered the judgment of the court, with opinion.
                   Justices Hudson and Birkett concurred in the judgment and opinion.
                                               OPINION

¶1       Plaintiffs, Neil Friedman, Mark J. Schacht, Alan Chernoff, Peter Vaselopoulos, and Jeffrey
     Goldberg, brought suit against defendant, Jesse White, as Illinois Secretary of State (the State).
     Plaintiffs argued that two surcharges added to the cost of annual motor-vehicle registration,
     specifically a $1 surcharge to fund the Illinois State Police Vehicle Fund and a $2 surcharge to
     fund the Department of Natural Resources (see 625 ILCS 5/3-806 (West 2014)), are
     unconstitutional. The trial court granted the State’s motion to dismiss. We conclude that
     plaintiffs have forfeited their challenge to the $1 charge and that they did not meet their burden
     of showing that the $2 charge is unconstitutional. Therefore, we affirm.

¶2                                        I. BACKGROUND
¶3       Plaintiffs filed suit on March 18, 2014. They filed an amended complaint on March 20,
     2014. They alleged that they were Illinois residents who owned and registered vehicles in this
     state. They brought the suit as the proposed representatives of a class of such people. Plaintiffs
     challenged the imposition of surcharges under section 3-806 of the Illinois Vehicle Title and
     Registration Law (625 ILCS 5/3-806 (West 2014)). Amendments to that statute created a $1
     surcharge on motor-vehicle registration fees that is deposited into the State Police Vehicle
     Fund and a $2 surcharge that is “deposited into the Park and Conservation Fund for the
     Department of Natural Resources to use for conservation efforts.” Id. Plaintiffs alleged that the
     legislature promulgated these surcharges “for the avowed purpose” of supplementing the
     general appropriations necessary to fund the Illinois State Police and the Department of
     Natural Resources (DNR). Plaintiffs alleged that additional charges imposed as part of the
     registration process must be used to offset related services, but that the surcharges at issue
     instead supported unrelated purposes for the general public, thereby constituting an unlawful
     taking. Plaintiffs alleged that the surcharges therefore violated the Illinois Constitution’s due
     process, equal protection (Ill. Const. 1970, art. I, § 2), and uniformity (Ill. Const. 1970, art. IX,
     § 2) clauses. They sought a declaration that the surcharges were unconstitutional, a refund of
     the surcharges to themselves and others similarly situated, and a payment of interest, costs, and
     attorney fees.
¶4       On May 27, 2014, the State filed a motion to dismiss under sections 2-615 and 2-619 of the
     Code of Civil Procedure (Code) (735 ILCS 5/2-615, 2-619 (West 2014)). The State argued that
     the uniformity clause did not require that the people taxed actually receive a benefit. It argued
     that, even otherwise, the State Police Vehicle Fund paid for state police vehicles to patrol the
     public highways, which motor-vehicle owners used, and the Park and Conservation Fund was
     used for conservation efforts, which, among other things, helped counteract the effects of
     pollution and highway construction. The State argued that, for the same reasons, the
     surcharges were constitutional under the due process and equal protection clauses, as there was
     a rational relationship between the people taxed and the legislation’s goal.
¶5       On May 29, 2014, plaintiffs filed a motion for partial summary judgment, requesting a
     declaration that the surcharges were unconstitutional. The following month, plaintiffs filed a
     response to the State’s motion to dismiss, arguing in part that it was an improperly combined
     motion to dismiss and should be treated as a section 2-615 motion.
¶6       A hearing on the motions took place on June 26, 2014. The trial court issued a 21-page
     memorandum ruling on September 5, 2014, which we summarize. The trial court agreed with

                                                   -2-
     plaintiffs that the State’s motion to dismiss was an improperly combined motion, so it was
     construing it as a motion to dismiss under section 2-615. Plaintiffs’ complaint was framed as a
     facial challenge to the surcharges’ validity. The surcharges were properly analyzed as taxes
     rather than as compensation for services rendered in renewing license plates. To survive
     scrutiny under the uniformity clause, a nonproperty tax classification must (1) be based on a
     real and substantial difference between the people taxed and those not taxed, and (2) bear some
     reasonable relationship to the object of the legislation or to public policy. If a statute passed
     muster under the uniformity clause, it would satisfy due process and equal protection
     standards. The people subject to the surcharges were those who owned motor vehicles of the
     “first division” (generally, cars and small trucks), autocycles, motorcycles, motor-driven
     cycles, and pedalcycles (collectively, subject vehicles). 625 ILCS 5/3-806 (West 2014). The
     people not taxed were those who did not own motor vehicles and those who owned
     second-division vehicles. The statute required the $1 surcharge to be deposited into the State
     Police Vehicle Fund, which was used to acquire state police vehicles (see 30 ILCS 605/7c
     (West 2014)). Subject-vehicle owners were more likely than other citizens to require the
     assistance of the state police, who patrolled highways in vehicles acquired by funds in the State
     Police Vehicle Fund. Thus, the $1 surcharge on subject-vehicle owners was reasonably related
     to the object of the legislation. It was neither unfair nor unreasonable that people who did not
     own subject vehicles also benefitted from the state police’s services, as the uniformity clause
     was designed to enforce only minimum standards of fairness and reasonableness between
     groups of taxpayers.
¶7       The trial court next examined the $2 surcharge, stating as follows, in relevant part. The $2
     was deposited into the Park and Conservation Fund for the DNR to use for conservation
     efforts. The Department of Natural Resources (Conservation) Law (20 ILCS 805/805-420
     (West 2014)) explicitly provided for the disposition of the funds collected from the surcharges.
     Specifically, 50% was to be used by the DNR for normal operations, and the other 50% was to
     be used for the construction and maintenance of state owned, leased, and managed sites. The
     legislative debates surrounding the enactment of the $2 surcharge established that the evil to be
     remedied was the legislature’s repeated failure to appropriate sufficient funds to support the
     DNR. The surcharge was imposed only on Illinois subject-vehicle owners. While some people
     might walk or bicycle into state-owned park land, it was not unreasonable to conclude that
     many or most visitors to state parks would use subject vehicles. The court continued:
                  “Giving the legislature appropriate deference within the confines of the uniformity
              requirement, this court is hard-pressed to find the Act’s classification of car owners as
              the taxed class for the benefit of state parks unreasonable. The legislature may have
              reasonably determined that state parks are most accessible to car travelers. *** [T]here
              is a reasonable relationship between those who are to pay the tax (car owners) and the
              objective of the legislation (to benefit state parks, whose visitors likely arrive by car).”
     The court therefore ruled that the $2 surcharge on subject-vehicle owners for the benefit of
     state parks was reasonably related to the object of the legislation.
¶8       The trial court granted the State’s motion to dismiss and denied plaintiffs’ motion for
     partial summary judgment as moot. Plaintiffs timely appealed.




                                                   -3-
¶9                                             II. ANALYSIS
¶ 10       The trial court granted the State’s motion to dismiss under section 2-615 of the Code. A
       defendant may use a section 2-615 motion to contest the legal sufficiency of a complaint
       alleging that a statute or ordinance is unconstitutional. Consiglio v. Department of Financial &
       Professional Regulation, 2013 IL App (1st) 121142, ¶ 8. At the same time, a section 2-615
       motion is often inappropriate for a uniformity challenge, but it may be used when a
       classification’s reasonableness is determined as a matter of law. Jacobsen v. King, 2012 IL
       App (2d) 110721, ¶ 15. As there are no disputed facts in this case, a section 2-615 motion was
       appropriate. We review de novo an order granting a section 2-615 motion. State of Illinois
       ex rel. Pusateri v. Peoples Gas Light & Coke Co., 2014 IL 116844, ¶ 8. Similarly, we review
       de novo a statute’s construction and constitutionality. See Bartlow v. Costigan, 2014 IL
       115152, ¶ 17.
¶ 11       Plaintiffs challenge surcharges under section 3-806, which imposes registration fees on
       motor vehicles of the first division, autocycles, motorcycles, motor-driven cycles, and
       pedalcycles. 625 ILCS 5/3-806 (West 2014). First-division motor vehicles are designed to
       carry 10 or fewer people.1 625 ILCS 5/1-146 (West 2014). The statute imposes a $98 annual
       fee for first-division motor vehicles. 625 ILCS 5/3-806 (West 2014). It imposes a $68 fee for
       autocycles2 and a $38 fee for motorcycles, motor-driven cycles, and pedalcycles. Id. The
       statute goes on to state:
                    “A $1 surcharge shall be collected in addition to the above fees for motor vehicles
               of the first division, autocycles, motorcycles, motor driven cycles, and pedalcycles to
               be deposited into the State Police Vehicle Fund.
                    ***
                    A $2 surcharge shall be collected in addition to the above fees for motor vehicles of
               the first division, autocycles, motorcycles, motor driven cycles, and pedalcycles to be
               deposited into the Park and Conservation Fund for the Department of Natural
               Resources to use for conservation efforts. The monies deposited into the Park and
               Conservation Fund under this Section shall not be subject to administrative charges or
               chargebacks unless otherwise authorized by this Act.” Id.
¶ 12       The parties agree that the surcharges at issue must be analyzed as taxes rather than fees
       because the charges are for general revenue purposes rather than compensation for services
       rendered. See Crocker v. Finley, 99 Ill. 2d 444, 452 (1984) (fees are regarded as compensation
       for services rendered whereas taxes are charges assessed to provide general revenue).
¶ 13       The State notes that in plaintiffs’ amended complaint they argued that both the $1 and $2
       surcharges in section 3-806 were unconstitutional. The State argues that plaintiffs have
       forfeited their challenge to the $1 surcharge because they do not present any argument on that
       surcharge in their brief. We agree. See Ill. S. Ct. R. 341(h)(7) (eff. Feb. 6, 2013) (“Points not
       argued [in the opening brief] are waived and shall not be raised in the reply brief ***.”); see
       also People v. Olsson, 2014 IL App (2d) 131217, ¶ 16 (the failure to clearly define issues and
       support them with authority results in forfeiture of the argument). Tellingly, plaintiffs do not
           1
             Second-division vehicles, which include, inter alia, those designed for more than 10 people (625
       ILCS 5/1-146 (West 2014)), are subject to different fees. See 625 ILCS 5/3-815 (West 2014).
           2
             Autocycles were added to the fee schedule effective January 1, 2015. This change does not affect
       plaintiffs’ constitutional arguments.

                                                     -4-
       even respond to the State’s forfeiture argument in their reply brief. Therefore, we will confine
       our analysis to the $2 surcharge.
¶ 14        The $2 surcharge is “deposited into the Park and Conservation Fund for the Department of
       Natural Resources to use for conservation efforts.” 625 ILCS 5/3-806 (West 2014). As the trial
       court pointed out, section 805-420 of the Department of Natural Resources (Conservation)
       Law states that the DNR “has the power to expend monies appropriated to the Department
       from the Park and Conservation Fund in the State treasury for conservation and park
       purposes.” 20 ILCS 805/805-420 (West 2014). Section 805-420 directly addresses the
       disposition of the $2 surcharge:
                    “Revenue derived from fees paid for the registration of motor vehicles of the first
               division and deposited in the Park and Conservation Fund, as provided for in Section
               3-806 of the Illinois Vehicle Code, shall be expended by the Department for the
               following purposes:
                        (A) Fifty percent of funds derived from the vehicle registration fee shall be used
                    by the Department for normal operations.
                        (B) Fifty percent of funds derived from the vehicle registration fee shall be used
                    by the Department for construction and maintenance of State owned, leased, and
                    managed sites.
                    The monies deposited into the Park and Conservation Fund *** under this Section
               shall not be subject to administrative charges or chargebacks unless otherwise
               authorized by this Act.” Id.
¶ 15        Section 2 of article IX of the Illinois Constitution, known as the uniformity clause, states:
       “In any law classifying the subjects or objects of non-property taxes or fees, the classes shall be
       reasonable and the subjects and objects within each class shall be taxed uniformly.” Ill. Const.
       1970, art. IX, § 2. For a nonproperty tax to survive a uniformity-clause challenge, the tax must:
       (1) be based on a real and substantial difference between the people taxed and those not taxed;
       and (2) bear a reasonable relationship to the object of the legislation or to public policy. Marks
       v. Vanderventer, 2015 IL 116226, ¶ 19. Statutes are presumed to be constitutional, and broad
       latitude is given to legislative classifications for taxing purposes. Allegro Services, Ltd. v.
       Metropolitan Pier & Exposition Authority, 172 Ill. 2d 243, 250 (1996).
¶ 16        The first part of the inquiry, whether there is a real and substantial difference between the
       people taxed and those not taxed (see Marks, 2015 IL 116226, ¶ 19), is relatively easily
       resolved. The State maintains that plaintiffs do not contest this requirement and have therefore
       forfeited the issue, but we believe that plaintiffs have not conceded this criterion, though their
       analysis for the two criteria overlaps. The real and substantial difference must be in the kind,
       situation, or circumstance of the persons or objects on which the classification rests. Jacobsen,
       2012 IL App (2d) 110721, ¶ 17. Here, there is a real and substantial difference between the
       people taxed, who own first-division motor vehicles, autocycles, motorcycles, motor-driven
       cycles, and pedalcycles, and those not taxed, who do not own vehicles or who own
       second-division motor vehicles. Cf. Empress Casino Joliet Corp. v. Giannoulias, 231 Ill. 2d
       62, 78 (2008) (there was a real and substantial difference between downstate casinos’ average
       intake of $2 to $6 million per month and upstate casinos’ average intake of $20 to $40 million
       per month); American Beverage Ass’n v. City of Chicago, 404 Ill. App. 3d 682, 691 (2010)
       (there was a real and substantial difference between the item taxed, which was noncarbonated


                                                    -5-
       bottled water, and items not taxed, which were beverages marketed for specific features such
       as flavoring, vitamins, caffeine, or nutritional additives).
¶ 17       The main issue is the second part of the inquiry, which is whether the tax classification
       bears some relationship to the object of the legislation or to public policy. See Marks, 2015 IL
       116226, ¶ 19. “[E]ven if the burden caused by imposition of the surcharge falls on a group who
       neither benefits from the surcharge nor caused the problems to be remedied by the surcharge,
       the surcharge may be constitutionally valid so long as there is a rational relationship between
       the object of the legislation and the classification at issue.” Id. ¶ 22.
¶ 18       Plaintiffs note that they attached to their motion for partial summary judgment a notice sent
       out by White along with renewal notices. The notice references the $2 surcharge on renewal
       fees and states: “As Secretary of State, I do not have the authority to raise or lower fees. I am
       required to collect all fees established by the General Assembly.” Plaintiffs also attached
       newspaper articles. Plaintiffs argue that these documents show that White “advised the citizens
       of Illinois that he disagreed with using license fees as a substitute for general revenue.” We
       note that, even putting aside plaintiffs’ overly broad characterization of the notice’s language,
       the trial court denied the motion for partial summary judgment as moot based on its grant of the
       motion to dismiss. As we ultimately affirm the grant of the motion to dismiss, we likewise do
       not reach the merits of the motion for partial summary judgment. Thus, we will not consider
       the documents, though we do acknowledge that the legislative debates indicate that White
       opposed the surcharge. See infra ¶ 23.
¶ 19       Plaintiffs argue that surcharges or fees that survived constitutional challenges in the past
       were designed to support specific programs. Plaintiffs cite Grand Chapter, Order of the
       Eastern Star of the State of Illinois v. Topinka, 2015 IL 117083, ¶ 14, where a nursing-home
       bed fee was deposited into a Long-Term Care Provider Fund and used for several
       health-related purposes, including, among others, Medicaid reimbursement, administrative
       expenses of the Department of Public Aid, and the enforcement of nursing-home standards.
       Plaintiffs argue that here, in contrast, the surcharge was created for the explicit purpose of
       replacing general revenue, which is otherwise the general public’s obligation and which should
       be funded through annual appropriations of general revenue funds. Plaintiffs maintain that the
       general assembly admittedly created the surcharge to fill a revenue shortfall at the expense of
       plaintiffs and others similarly situated, rather than placing this burden on all Illinois citizens.
       Plaintiffs additionally cite Boynton v. Kusper, 112 Ill. 2d 356, 362, 369 (1986), for the
       principle that the nominal amount of the tax, and the supposed virtues or benefits derived from
       the money, are not relevant to the question of whether the tax is constitutional.
¶ 20       After briefing was completed, we granted plaintiffs leave to cite additional authority, In re
       Pension Reform Litigation, 2015 IL 118585. At oral argument, plaintiffs specifically
       referenced our supreme court’s statement that the “United States Constitution ‘bar[s]
       Government from forcing some people alone to bear public burdens which, in all fairness and
       justice, should be borne by the public as a whole [citations].’ ” Id. ¶ 69 (quoting United States
       v. Winstar Corp., 518 U.S. 839, 883 (1996)).
¶ 21       In re Pension Reform Litigation is distinguishable from the instant case in that it dealt with
       the pension protection clause (Ill. Const. 1970, art. XIII, § 5) and also discussed the contracts
       clause (Ill. Const. 1970, art. I, § 16); it did not involve a uniformity-clause challenge.
       Moreover, the quoted section refers to the United States Constitution, and plaintiffs are not
       presenting a federal constitutional challenge here. That being said, we recognize that the

                                                    -6-
       quote’s general sentiment fits within plaintiffs’ position that DNR funding is a burden that
       should be shared by all Illinois residents rather than being partially supported through a tax on
       a particular group of people.
¶ 22        Plaintiffs argue that in the trial court, the State posited a series of possible justifications as
       evidence of the legislature’s supposed intent in adopting the surcharge. Plaintiffs argue that the
       trial court upheld the statute because it accepted such arguments and posited that, since most
       state-park visitors arrive by subject vehicle, there was a reasonable basis to tax them rather
       than people who visited by other means of transportation. Plaintiffs maintain that such
       reasoning was contrary to the actual statements of legislative intent, as demonstrated by the
       legislative debates surrounding the surcharge. Plaintiffs cite Morel v. Coronet Insurance Co.,
       117 Ill. 2d 18, 24 (1987), for the proposition that the court may look to the General Assembly’s
       floor debates to ascertain the intent behind specific legislation. Plaintiffs quote one of the
       sponsors of the legislation, Senator Hutchinson, who stated:
                “This bill is something that we need to do to right the wrongs of the last ten to fifteen
                years, where we’ve gone from a hundred million dollars at DNR down to forty four
                million dollars at DNR. We can’t even protect our parks at night because of the staffing
                levels. Good luck going to some of our places that used to be jewels in this State and
                finding a toilet that flushes. That’s how bad it is right now. Now, the second part of this
                that we’ve heard, especially about, you know, fees that are associated with this–and I
                know it’s an election year; I know that there are people who are ideologically opposed
                to anything that raises money; I get it–this has a two-dollar license fee. One dollar,
                when it’s fully actualized, will raise eleven million dollars and it’s bondable up to
                ninety million dollars. And it’s supposed to go directly to the–the park roads
                construction fund. The other dollar raises enough money to keep all of our parks open.”
                97th Ill. Gen. Assem., Senate Proceedings, May 31, 2012, at 256-57 (statements of
                Senator Hutchinson).
       Later in the debates, Senator Hutchinson stated: “I wish there was someplace we could find
       money from [general revenue funds] to go into supporting our State parks, but there isn’t.” Id.
       at 265.
¶ 23        Several senators spoke out against the surcharge. Senator J. Jones stated, “[L]icense plate
       fees ought to be going to fix the roads and bridges throughout this State that are our highways,
       not our access roads to our parks,” and, “It’s time to stop this nonsense of raising fees on
       everything that comes along.” 97th Ill. Gen. Assem., Senate Proceedings, May 31, 2012, at
       258-59 (statements of Senator J. Jones). Senator Righter asked if White was opposed to the
       bill, and Senator Hutchinson responded in the affirmative, stating, “I believe it probably has
       something to do with the license plate fees.” 97th Ill. Gen. Assem., Senate Proceedings, May
       31, 2012, at 260 (statements of Senator Hutchinson). Senator Righter then stated:
                “The atrocity of the–of [the] DNR budget going from a hundred million dollars down
                to forty-some million dollars, as was mentioned earlier by the sponsor, that’s been a
                policy choice. *** Folks, at some point, the citizens of this State are going to say,
                ‘Enough, I pay taxes and I paid taxes for years for the State parks, and now suddenly,
                because you couldn’t control spending in your Medicaid program or you kept dodging
                pension payments and so the payment grew, you couldn’t cut spending, so now I’ve got
                to pay to get into state parks.’ *** Put the money back in there and take care of the


                                                      -7-
                parks. That’s the answer here, not yet another fee increase.” 97th Ill. Gen. Assem.,
                Senate Proceedings, May 31, 2012, at 261-62 (statements of Senator Righter).
       See also 97th Ill. Gen. Assem., Senate Proceedings, May 31, 2012, at 263 (statements of
       Senator McCarter) (“[T]he parks did not deteriorate on their own. We *** failed to implement
       a discipline of spending in this State government, and apparently the only *** solution you
       have is more taxes and fees.”).
¶ 24        Plaintiffs argue that the legislative debates show that the surcharge was intended solely to
       make up for years of failing to adequately fund the DNR through general funds. Plaintiffs
       argue that the trial court instead relied on a “possible reasonable basis” for imposing the
       surcharge. Plaintiffs argue that such reasoning allows all legislation to be judged on the
       arguments of counsel and the suppositions of trial courts, rather than demonstrated legislative
       intent, and makes it impossible for any legislation to be found unconstitutional under the
       uniformity clause.
¶ 25        The State argues that it needed to articulate its justification only after a uniformity
       challenge and that plaintiffs have forfeited their argument by not citing any authority holding
       that the justification for a tax classification must have been explicitly considered by the
       legislature during legislative debates. The State argues that plaintiffs have likewise forfeited
       their contention that the State’s justification cannot be presented by its counsel.
¶ 26        Plaintiffs have cited authority regarding the role of debates in determining legislative
       intent, so they have not forfeited that issue. Regarding the second argument, the State urges us
       to find plaintiff’s argument forfeited for failing to cite authority to rebut the State’s argument.
       However, forfeiture applies when a party does not cite authority for its own position (see
       International Union of Operating Engineers Local 965 v. Illinois Labor Relations Board, State
       Panel, 2015 IL App (4th) 140352, ¶ 20 (“[A] party forfeits review of an issue on appeal by
       failing to support its argument with citation to authorities.” (Emphasis added.))), which is not
       the case here. In other words, the failure to challenge the State’s counterargument with
       authority that might not even exist does not result in forfeiture of the question on appeal.
       Therefore, we will address the full merits of this issue.
¶ 27        The State maintains that, in any case, it is well settled that a client’s attorney may make
       admissions that are binding on his client, so counsel’s statements articulating the State’s
       justification were sufficient. The State argues that plaintiffs failed to meet their burden of
       establishing that the State’s justification is not supported by facts or is insufficient as a matter
       of law. The State argues that, in the trial court, it articulated a justification establishing that the
       classification bears a reasonable relationship to the object of the legislation or to public policy.
       Namely, the State argued that subject vehicles contribute to pollution and create the need to
       build highways, which in turn destroy natural habitats. The State argued that such damage is
       ameliorated by conservation efforts. The State maintains that, even though the trial court found
       that the justification was that state parks are most accessible to subject-vehicle travelers, which
       was not a basis the State articulated, we may affirm the ruling because our review is de novo
       and the record supports dismissal on the grounds set forth by the State.
¶ 28        In its brief, the State argues that plaintiffs’ argument also fails because the legislative
       debates do not rebut its asserted justification, as the debates did not pertain to the $2 surcharge
       at issue. However, at oral argument, the State conceded that the debates covered numerous
       charges, including the $2 surcharge.


                                                      -8-
¶ 29       The State argues that, even otherwise, the statements of four senators would not express the
       legislative intent of the entire General Assembly. Morel, 117 Ill. 2d at 24 (“ ‘Legislative intent’
       speaks to the will of the legislature as a collective body, rather than the will of individual
       legislators.”); see Arangold Corp. v. Zehnder, 204 Ill. 2d 142, 148 (2003) (in addressing due
       process challenge, supreme court discussed what legislature “may have believed”). The State
       contends that, even if one of the General Assembly’s purposes in enacting the surcharge was to
       fund the DNR for maintenance and improvement of parks and to make up for a revenue
       shortfall, that does not render the surcharge constitutionally infirm. The State argues that,
       although the surcharge is a tax and the classification must be reasonable, there is nothing
       prohibiting one of the objectives from being the need to raise revenue. See Arangold Corp.,
       204 Ill. 2d at 155-56 (rejecting argument that uniformity clause prohibits taxing a narrow
       group to fund a general welfare program).
¶ 30       Plaintiffs respond that the key is the legislature’s intent, which is shown here by the
       debates. They argue that, while an attorney’s statement may bind a client, no case has ever held
       that this applies where the client did not authorize the statement or where the statement is
       contrary to the undisputed facts of record, those being the legislative debates and White’s
       opposition to the surcharge. Plaintiffs argue that we should recognize the only statement of
       legislative intent that is before us, which shows that the surcharge was intended as a substitute
       for general revenue obligations and therefore violates the uniformity clause.
¶ 31       When a party challenges a classification under the uniformity clause, the taxing body has
       the initial burden of producing a justification for the classification. Jacobsen, 2012 IL App (2d)
       110721, ¶ 15. The inquiry is narrow, and we will uphold a taxing classification if a set of facts
       can be reasonably conceived that would sustain it. Id. Plaintiffs appear to take the position that
       the State must begin with the legislative record in support of the classification. This approach
       is not supported by case law. Rather, the government does not have an evidentiary burden and
       does not have to produce facts in support of its justification for the statute. Marks, 2015 IL
       116226, ¶ 23. “Instead, once the governmental entity has offered a reason for its classification,
       the plaintiff has the burden to show that the defendant’s explanation is insufficient as a matter
       of law or unsupported by the facts.” Id.; see also Arangold Corp., 204 Ill. 2d at 156 (the taxing
       body need only assert a justification for the classification, and it has no evidentiary burden in
       justifying the tax). Thus, while plaintiffs may rely on the legislative debates to argue that the
       State’s position is insufficient or unsupported, this does not mean that the State is not free to
       articulate an independent rationale in the first place. Indeed, the appellate court has explicitly
       stated that the taxing entity may create an “after-the-fact justification” for the classification.
       American Beverage Ass’n, 404 Ill. App. 3d at 691.
¶ 32       As stated, courts will uphold a taxing classification “if a state of facts can reasonably be
       conceived that would sustain the classification.” Allegro Services, Ltd., 172 Ill. 2d at 251.
       Here, the State’s asserted justification is that subject vehicles create pollution and the need for
       roads, which in turn destroy habitat, and which effects can be partially ameliorated by DNR
       conservation efforts. We conclude that the State’s justification shows some reasonable
       relationship between the tax classification and the object of the legislation or public policy, as
       people who do not own subject vehicles do not contribute to pollution and the need for roads to
       the same degree as subject-vehicle owners. While non-subject-vehicle owners certainly have
       some level of such contribution and also benefit from DNR resources, the question is only
       whether the taxing classification has a reasonable relationship to the object or purpose of the


                                                    -9-
       tax. Marks, 2015 IL 116226, ¶ 22. Indeed, a tax may be imposed upon a class that is not
       responsible for the condition to be remedied and does not get a direct benefit from its
       expenditure. Id. Therefore, the fact that owners of second-division vehicles are not subject to
       the surcharge does not defeat the validity of the tax, especially considering that the majority of
       such owners presumably are subject to the surcharge through their ownership of subject
       vehicles. See also Allegro Services, Ltd., 172 Ill. 2d at 253 (the uniformity clause enforces
       minimum standards of reasonableness and fairness between groups of taxpayers). That subject
       vehicles are not the only source of pollution in this state also does not make the classification
       arbitrary or unreasonable. Cf. Empress Casino Joliet Corp., 231 Ill. 2d at 73-75 (expert’s report
       that casinos were not the sole reason for the decline of horse racing did not satisfy the
       plaintiff’s burden of establishing that the legislature’s stated reason for singling out casinos for
       taxation was arbitrary or unreasonable). We recognize that the State did not provide evidence
       that the DNR’s activities actually decrease pollution, but once it offered a reason for its
       classification, it became plaintiffs’ burden to show that the explanation was insufficient as a
       matter of law or unsupported by the facts. See Marks, 2015 IL 116226, ¶ 23.
¶ 33       Plaintiffs’ arguments below and on appeal do not factually challenge the State’s
       justification for the classification. Rather, they focus on the role of legislative intent in a
       uniformity-clause challenge. Courts have looked to legislative findings to determine the goals
       of the legislation, which courts have then used to determine whether there is a reasonable
       relationship between the individuals subjected to the surcharge and the object of the
       legislation. See id. ¶ 21; see also Empress Casino Joliet Corp., 231 Ill. 2d at 74 (legislature’s
       justification for surcharge was expressly set forth in the statute). This situation is somewhat
       different in that only floor debates are involved. However, the lack of a statement of legislative
       intent within the statute does not jeopardize the classification, as the reasons for the
       classification need not appear on the statute’s face. Empress Casino Joliet Corp., 231 Ill. 2d at
       76.
¶ 34       In cases where the justification for the tax is expressly set forth in the statute, the legislators
       are adopting the justification in passing the law. Here, in contrast, the intent of providing
       general funding for the DNR through the surcharge was shown by a handful of senators, and
       the thoughts of the remaining senate and house members who voted for the bill are not revealed
       in the debates. See also People v. R.L., 158 Ill. 2d 432, 442 (1994) (“[C]ourts generally give
       statements by individual legislators in a floor debate little weight when searching for the intent
       of the entire legislative body.”). Nevertheless, we recognize that courts can and do look to floor
       debates in ascertaining legislative intent (Morel, 117 Ill. 2d at 24), and it is clear from looking
       at the debates that revenue for the DNR was at least one of the goals of the surcharge. Still,
       generating revenue is the purpose of all taxes, and the debates reflect a broad policy discussion
       of whether needed funding for the DNR should be obtained through general revenue funds
       versus a particular tax. The debates do not answer the questions of why such revenue was
       sought through a license-plate-registration surcharge as opposed to a different tax or fee and
       why it applies to subject vehicles and not second-division vehicles. That is, the legislature
       could have chosen to generate additional revenue through the surcharge precisely because of
       the detrimental effects of subject vehicles on the environment. There also could have been
       other goals of the surcharge, especially considering that we have no transcripts of discussion of
       the bill in the Illinois House. Here, in the context of this litigation, the State has “produced a
       justification for the classification *** which the General Assembly could reasonably have


                                                     - 10 -
       concluded was a rational justification.” (Emphasis added.) Empress Casino Joliet Corp., 231
       Ill. 2d at 78.3 In American Beverage Ass’n, 404 Ill. App. 3d at 691-92, the appellate court
       stated that, even if environmental concerns were an after-the-fact justification, they were
       sufficient to sustain the tax classification. The same logic applies here. See also Empress
       Casino Joliet Corp., 231 Ill. 2d at 76 (we must uphold a taxing classification if any set of facts
       can be reasonably conceived that would sustain it). Thus, plaintiffs’ reliance on the legislative
       debates does not meet their burden of proving that the State’s asserted justification is not
       supported by the facts or law. See Arangold Corp., 204 Ill. 2d at 157 (the plaintiff has the
       ultimate burden to show that the taxing body’s asserted justification is unsupported by the facts
       or insufficient as a matter of law).
¶ 35        We acknowledge that the trial court did not rely on the State’s justification for the
       surcharge, but our review in this appeal is de novo, and we may affirm the trial court’s
       judgment on any basis provided by the record. Bjorkstam v. MPC Products Corp., 2014 IL
       App (1st) 133710, ¶ 23. Our resolution also does not require us to address whether the trial
       court could properly create its own rationale for the classification in granting the motion to
       dismiss.
¶ 36        Regarding plaintiffs’ challenges based on the equal protection and due process clauses, the
       State argues that plaintiffs have forfeited these issues because they failed to adequately raise
       them in the trial court and have not addressed them in their briefs. We agree that plaintiffs’
       briefs focus solely on the uniformity clause, so plaintiffs have forfeited their arguments that the
       surcharge violates the equal protection and due process clauses. See Ill. S. Ct. R. 341(h)(7) (eff.
       Feb. 6, 2013). Even otherwise, where a tax is constitutional under the uniformity clause, as we
       have determined the $2 surcharge is, it also satisfies the equal protection clause. Marks, 2015
       IL 116226, ¶ 29. At least one case has stated that a tax that is constitutional under the
       uniformity clause is also constitutional under the due process clause (Valstad v. Cipriano, 357
       Ill. App. 3d 905, 919 (2005)), though we do not definitively adopt such a position here. Cf.
       Marks, 2015 IL 116226, ¶ 25 (addressing due process argument after finding that tax did not
       violate uniformity clause); Jacobsen, 2012 IL App (2d) 110721, ¶ 24 (same).

¶ 37                                       III. CONCLUSION
¶ 38       For the reasons stated, we conclude that plaintiffs did not satisfy their burden of showing
       that the $2 surcharge under section 3-806 of the Illinois Vehicle Title and Registration Law
       violates the uniformity clause, and we affirm the judgment of the Lake County circuit court.

¶ 39       Affirmed.




           3
           In Empress Casino Joliet Corp., 231 Ill. 2d at 77, our supreme court further rejected the plaintiffs’
       argument that Primeco Personal Communications, L.P. v. Illinois Commerce Comm’n, 196 Ill. 2d 70
       (2001), held that, where the General Assembly expressly sets forth a tax’s purpose, the taxing body
       could not defend against a uniformity challenge by offering a different rationale.

                                                      - 11 -